DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 March 2020 and 11 September 2019 is being considered by the examiner. 


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
[Step 1] Representative claim 12 teaches the method for detecting hands-on or off of a steering wheel. This falls under “process”, which is a statutory invention category.
[Step 2A: Prong 1] But for the first sensor, the second sensor, steering wheel and controller required to carry out the steps which are not explicitly recited in the claims, claim 12 is merely drawn to a series of steps:
detecting, by a first sensor, a direct hands-on sense value depending on a grip area of the steering wheel
detecting, by a second sensor, an indirect hands-on sense value depending on a magnitude of a torque for rotating the steering wheel
combining, by a controller, the direct and indirect hands-on sense values each detected by the first sensor and the second sensor to each other to determine a hands-on or off state of the steering wheel depending on a combined hands-on sense condition

The steps are, essentially, a process of judging whether a driver’s hands are hands-on or off of the steering wheel. This is an abstract idea or ideas characterized under mental process.
[Step 2A: Prong 2] This judicial exception is not integrated into a practical application. Other than the above-cited abstract idea, claim 12 doesn’t not explicitly claim a specific type of first sensor, second sensor, steering wheel and controller that would be necessary to carry out the steps. There are no special hardware features of the process recited in the claims as presented. The hardware of first sensor, second sensor, steering wheel and controller is recited in the specification at a high-level of generality, (see [Para. 0042, 0044-0045]) such that it amounts to no more than mere instructions to apply the claimed steps using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. These limitations essentially add the words “apply it” to the above-cited processor and non-transitory computer-readable media. This claim is directed to an abstract idea. 
[Step 2B] This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements of first sensor, second sensor, steering wheel and controller amount to no more than mere instructions to apply the exception using a generic components. There is no inventive concept in the first sensor, second sensor, steering wheel and controller. Mere instructions to apply an exception using generic components cannot provide an inventive concept. This claim is not patent eligible.
The dependent claims 13-17 have been rejected on the same grounds and recite substantially similar abstract ideas to the cited independent claim 12. The dependent claims pertain to conventional activities, do not contain a practical application and do not amount to significantly more. Therefore, dependent claims 13-17 are also rejected under 35 U.S.C. 101.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzner (US Publication Number 2021/0269089 A1) in view of Aoi et al. (US Publication Number 2018/0326992 A1). 
Regarding claim 1, Kuenzner teaches a system for detecting hands-on or off of a steering wheel, the system comprising: a first sensor detecting a direct hands-on sense value depending on a grip area of the steering wheel (Kuenzner: Para. 68; hands-on detection device comprises a first part sensor which is integrated into the left-hand half of the steering wheel rim); a second sensor detecting an indirect hands-on sense value depending on a magnitude of a torque for rotating the steering wheel (Kuenzner: Para. 34; determine that a steering torque which is applied by the driver is greater than, or greater than or equal to, a defined threshold torque).
Kuenzner doesn’t explicitly teach a controller connected to the first sensor and the second sensor and combining the direct hands-on sense value detected by the first sensor and the indirect hands-on sense value detected by the second sensor to each other to determine a grip state of the steering wheel depending on a combined hands-on sense condition.
However, Kuenzner is deemed to disclose an equivalent teaching. Kuenzner includes an electronic control unit of processor controlled by software program that contains a method for deactivating automated lateral guidance of a vehicle driving system through determining manual steering intervention (Kuenzner: Para. 9, 49-50). The method determines an indication that a manual steering intervention is intended by the driver (Kuenzner: Para. 50) which can be done with a first steering contact mode measuring the contact of two sides of the steering wheel rim (Kuenzner: Para. 18). Then the method includes a deactivation steering torque equal to or greater than a threshold (Kuenzner: Para. 34, 51). Therefore Kuenzner includes an electronic control unit that considers contact on the steering wheel rim by the driver and a measured steering torque of the driver on the steering wheel to determine a hands-on or hands-off vehicle situation.
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have combine the determination of the first and second sensors to determine if the driver’s hands are on the steering wheel in order to determine the presence of more than one indication that a current or imminent manual steering intervention does not take place inadvertently, but rather is intended by the driver (Kuenzner: Para. 50). 
Kuenzner doesn’t explicitly teach then to display and warn a result of determining the grip state of the steering wheel through an output unit.
However Aoi, in the same field of endeavor, teaches then to display and warn a result of determining the grip state of the steering wheel through an output unit (Aoi: Para. 116; if the determination result indicates that the driver is not gripping the steering wheel, the signal output portion performs processing to output a signal for instructing the warning apparatus to perform warning processing, or to output, to the autonomous driving control apparatus, a signal for giving a forcible danger avoidance instruction to the vehicle to force the vehicle to perform danger avoidance).
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have incorporated Aoi’s display of grip determination (Aoi: Para. 116) into Kuenzner’s hands-on detection (Kuenzner: Para. 68) in order to warn the driver improving danger avoidance (Aoi: Para. 116). 
Regarding claim 2, Kuenzner teaches the system for detecting the hands-on or off of the steering wheel of claim 1, wherein the first sensor is provided in a rim portion of the steering wheel (Kuenzner: Para. 68; a first part sensor which is integrated into the left-hand half of the steering wheel rim).
Kuenzner doesn’t explicitly teach wherein the direct hands-on sense value is detected as a current value changes depending on a grip area of the rim portion.
However, Kuenzner is deemed to disclose an equivalent teaching. Kuenzner includes hands-on sensors can be capacitive, resistive, piezoelectic sensors into the steering wheel rim to indicate an existing hand contact state (Kuenzner: Para. 22). Due to the known relationship where voltage equals current times resistance, any resistive sensor of a known voltage would easily know the current as well. When the resistance goes down in a fix voltage system the current will go up accordingly to compensate. Therefore, the direct resistive hands-on sensor will detect a current value change based on the grip detection.
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have detected a current change in order to determine whether the driver’s hands are on the steering wheel by sensors integrated into the steering wheel rim (Kuenzner: Para. 68). 
Regarding claim 3, Kuenzner doesn’t explicitly teach wherein the second sensor is a torque sensor configured for detecting a rotational torque of a steering shaft connected to the steering wheel. 
However, Kuenzner is deemed to disclose an equivalent teaching. Kuenzner includes determining if the steering torque applied by the driver meets or exceeds a threshold value (Kuenzner: Para. 65). In order to perform that determination the system would have to include a torque sensor for detecting the rotational torque exhibit on the steering system through the driver's action on the steering wheel. Therefore Kuenzner would include a torque sensor that detects the rotation of the steering shaft by the steering wheel.
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have detected the rotational torque using a torque sensor in order to measure the magnitude of the steering torque which is applied by the driver to the steering wheel (Kuenzner: Para. 65). 
Regarding claim 4, Kuenzner teaches the system for detecting the hands-on or off of the steering wheel of claim 1, wherein the controller is configured to set a plurality of direct hands-on sense regions and a direct hands-off sense region separately from each other depending on a magnitude of the direct hands-on sense value (Kuenzner: Para. 27; a first part sensor for the detection of the left hand bearing against the steering wheel, and a second part sensor which is separate from the first part sensor for the detection of the right hand bearing against the steering wheel), wherein the controller is configured to set a plurality of indirect hands-on sense regions and an indirect hands-off sense region separately from each other depending on a magnitude of the indirect hands-on sense value (Kuenzner: Para. 32, 34, 40; decision is made on the basis of a video signal of the camera; determine that a steering torque which is applied by the driver is greater than, or greater than or equal to, a defined threshold torque; driving system configures the magnitude of the first deviation threshold to be reduced in the case of the determination of the presence of the at least one indication for the steering intervention which is intended by the driver), wherein the controller is configured to detect hands-on sense regions including the direct and indirect hands-on sense values separately from each other when the direct and indirect hands-on sense values are input into the hands-on sense regions (Kuenzner: Para. 18, 50-51; determining of the presence of at least one indication that a current or imminent manual steering intervention does not take place inadvertently, but rather is intended by the driver; in order to deactivate the lateral guidance within the context of the manual steering intervention, a required steering torque which operates counter to the activated lateral guidance is to be applied by the driver; two-sided contact of this type can be determined, for example, by the hands-on detection device), wherein the controller is configured to determine the grip state of the steering wheel from the hands-on sense condition in which the detected hands-on sense regions are combined to each other (Kuenzner: Para. 9, 18-19; electronic control unit; first steering wheel contact mode preferably corresponds to a contact of the steering wheel by way of two hands), and wherein the controller is configured to output a signal indicating the grip state of the steering wheel (Kuenzner: Para. 9, 20; electronic control unit; It can be determined via a sensor system on the steering wheel, in particular in the steering wheel rim, whether there has been one contact or two contacts).
Regarding claim 5, Kuenzner teaches the system for detecting the hands-on or off of the steering wheel of claim 4, wherein the controller includes: a storage unit of setting the plurality of direct hands-on sense regions and the direct hands-off sense region separately from each other depending on the magnitude of the direct hands-on sense value (Kuenzner: Para. 9; one or more processors which operate in a way according to the present subject matter such that they are controlled for one or a plurality of software programs), and the plurality of indirect hands-on sense regions and the indirect hands-off sense region separately from each other depending on the magnitude of the indirect hands-on sense value (Kuenzner: Para. 32, 34, 40; decision is made on the basis of a video signal of the camera; determine that a steering torque which is applied by the driver is greater than, or greater than or equal to, a defined threshold torque; driving system configures the magnitude of the first deviation threshold to be reduced in the case of the determination of the presence of the at least one indication for the steering intervention which is intended by the driver); an input unit of receiving the direct and indirect hands-on sense values each measured by the first sensor and the second sensor (Kuenzner: Para. 18, 50-51; determining of the presence of at least one indication that a current or imminent manual steering intervention does not take place inadvertently, but rather is intended by the driver; in order to deactivate the lateral guidance within the context of the manual steering intervention, a required steering torque which operates counter to the activated lateral guidance is to be applied by the driver; two-sided contact of this type can be determined, for example, by the hands-on detection device).
Kuenzner doesn’t explicitly teach a detection unit connected to the storage unit and the input unit and of detecting the hands-on sense regions including the direct and indirect hands-on sense values input into the input unit separately from each other.
However, Kuenzner is deemed to disclose an equivalent teaching. Kuenzner includes an electronic control unit of processor controlled by software program that contains a method for deactivating automated lateral guidance of a vehicle driving system through determining manual steering intervention (Kuenzner: Para. 9, 49-50). The method determines an indication that a manual steering intervention is intended by the driver (Kuenzner: Para. 50) which can be done with a first steering contact mode measuring the contact of two sides of the steering wheel rim (Kuenzner: Para. 18). Then the method includes a deactivation steering torque equal to or greater than a threshold (Kuenzner: Para. 34, 51). Therefore Kuenzner includes an electronic control unit that considers contact on the steering wheel rim by the driver and a measured steering torque of the driver on the steering wheel to determine a hands-on or hands-off vehicle situation.
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have combine the determination of the first and second sensors to determine if the driver’s hands are on the steering wheel in order to determine the presence of more than one indication that a current or imminent manual steering intervention does not take place inadvertently, but rather is intended by the driver (Kuenzner: Para. 50). 
In the following limitation, Kuenzner teaches a determination unit connected to the detection unit and of determining the grip state of the steering wheel from the hands-on sense condition in which the detected hands- on sense regions are combined to each other (Kuenzner: Para. 9, 20; electronic control unit; It can be determined via a sensor system on the steering wheel, in particular in the steering wheel rim, whether there has been one contact or two contacts).
Kuenzner doesn’t explicitly teach an output unit connected to the determination unit and of outputting the signal indicating the grip state of the steering wheel determined by the determination unit.
However Aoi, in the same field of endeavor, teaches an output unit connected to the determination unit and of outputting the signal indicating the grip state of the steering wheel determined by the determination unit (Aoi: Para. 116; if the determination result indicates that the driver is not gripping the steering wheel, the signal output portion performs processing to output a signal for instructing the warning apparatus to perform warning processing, or to output, to the autonomous driving control apparatus, a signal for giving a forcible danger avoidance instruction to the vehicle to force the vehicle to perform danger avoidance).
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have incorporated Aoi’s display of grip determination (Aoi: Para. 116) into Kuenzner’s hands-on detection (Kuenzner: Para. 68) in order to warn the driver improving danger avoidance (Aoi: Para. 116). 
Regarding claim 6, Kuenzner teaches the system for detecting the hands-on or off of the steering wheel of claim 5, wherein the direct hands-on sense region is subdivided into a direct hands on sense-strong region, a direct hands on sense-middle region, a direct hands on sense-weak region and a direct hands-off sense region depending on the magnitude of the direct hands- on sense value (Kuenzner: Para. 18, 50-51; determining of the presence of at least one indication that a current or imminent manual steering intervention does not take place inadvertently, but rather is intended by the driver; in order to deactivate the lateral guidance within the context of the manual steering intervention, a required steering torque which operates counter to the activated lateral guidance is to be applied by the driver; two-sided contact of this type can be determined, for example, by the hands-on detection device); and wherein the indirect hands-on sense region is subdivided into an indirect hands on sense-strong region, an indirect hands on sense-middle region, an indirect hands on sense- weak region and an indirect hands-off sense region depending on the magnitude of the indirect hands-on sense value (Kuenzner: Para. 32, 34; decision is made on the basis of a video signal of the camera; determine that a steering torque which is applied by the driver is greater than, or greater than or equal to, a defined threshold torque).
Regarding claim 7, Kuenzner doesn’t explicitly teach wherein the steering wheel is determined to be in a hands-on state when the measured direct hands-on sense value is included in the direct hands-on sense region and the measured indirect hands-on sense value is included in the indirect hands-on sense region.
However, Kuenzner is deemed to disclose an equivalent teaching. Kuenzner includes an electronic control unit of processor controlled by software program that contains a method for deactivating automated lateral guidance of a vehicle driving system through determining manual steering intervention (Kuenzner: Para. 9, 49-50). The method determines an indication that a manual steering intervention is intended by the driver (Kuenzner: Para. 50) which can be done with a first steering contact mode measuring the contact of two sides of the steering wheel rim (Kuenzner: Para. 18). Then the method includes a deactivation steering torque equal to or greater than a threshold (Kuenzner: Para. 34, 51). Therefore Kuenzner includes an electronic control unit that considers contact on the steering wheel rim by the driver and a measured steering torque of the driver on the steering wheel to determine a hands-on situation based on the contact of the hands on the steering wheel and the measured torque of the steering wheel imparted by the driver.
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have combine the determination of the first and second sensors to determine if the driver’s hands are on the steering wheel in order to determine the presence of more than one indication that a current or imminent manual steering intervention does not take place inadvertently, but rather is intended by the driver (Kuenzner: Para. 50). 
Regarding claim 8, Kuenzner doesn’t explicitly teach wherein a hands-off switch counter generates and accumulates a number when the measured direct hands-on sense value is included in the direct hands on-weak region and the measured indirect hands-on sense value is included in the indirect hands-on sense region.
However, Kuenzner is deemed to disclose an equivalent teaching. Kuenzner includes an electronic control unit of processor controlled by software program that contains a method for deactivating automated lateral guidance of a vehicle driving system through determining manual steering intervention (Kuenzner: Para. 9, 49-50). The method determines an indication that a manual steering intervention is intended by the driver (Kuenzner: Para. 50) which can be done with a first steering contact mode measuring the contact of two sides of the steering wheel rim (Kuenzner: Para. 18). Then the method includes a deactivation steering torque equal to or greater than a threshold (Kuenzner: Para. 34, 51). Therefore Kuenzner includes an electronic control unit that considers the lack of contact on the steering wheel rim by the driver and a measured steering torque of the driver on the steering wheel less than a threshold determining a hands-off vehicle situation.
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have combine the determination of the first and second sensors to determine if the driver’s hands are on the steering wheel in order to determine the presence of more than one indication that a current or imminent manual steering intervention does not take place inadvertently, but rather is intended by the driver (Kuenzner: Para. 50). 
Kuenzner doesn’t explicitly teach wherein a current grip state of the steering wheel is detected and then be displayed and warned to a driver depending on the accumulated number of the hands-off switch counter.
However Aoi, in the same field of endeavor, teaches wherein a current grip state of the steering wheel is detected and then be displayed and warned to a driver depending on the accumulated number of the hands-off switch counter (Aoi: Para. 116, 147; if the determination result indicates that the driver is not gripping the steering wheel, the signal output portion performs processing to output a signal for instructing the warning apparatus to perform warning processing, or to output, to the autonomous driving control apparatus, a signal for giving a forcible danger avoidance instruction to the vehicle to force the vehicle to perform danger avoidance;  pressure sensor is a sensor that detects pressure applied when the steering wheel is gripped, based on a change in the contact area (value of resistance) between an electrode portion provided in the steering wheel; signal detected by the contact detection sensor is output to the driver monitoring apparatus).
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have incorporated Aoi’s display of grip determination (Aoi: Para. 116) into Kuenzner’s hands-on detection (Kuenzner: Para. 68) in order to warn the driver improving danger avoidance (Aoi: Para. 116). 
Regarding claim 9, Kuenzner teaches the system for detecting the hands-on or off of the steering wheel of claim 8, wherein the steering wheel is determined to be in a hands-on state when the accumulated number of the hands-off switch counter is equal to a reference number or less (Kuenzner: Para. 64, 77, 80; if the driver therefore grips the steering wheel by way of both hands (initially without the intention to override) and the counter torque to be overcome is lowered).
Kuenzner doesn’t explicitly teach then the hands-on state is displayed and warned to the driver.
However Aoi, in the same field of endeavor, teaches then the hands-on state is displayed and warned to the driver (Aoi: Para. 116; if the determination result indicates that the driver is not gripping the steering wheel, the signal output portion performs processing to output a signal for instructing the warning apparatus to perform warning processing, or to output, to the autonomous driving control apparatus, a signal for giving a forcible danger avoidance instruction to the vehicle to force the vehicle to perform danger avoidance).
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have incorporated Aoi’s display of grip determination (Aoi: Para. 116) into Kuenzner’s hands-on detection (Kuenzner: Para. 68) in order to warn the driver improving danger avoidance (Aoi: Para. 116). 
In the following limitation, Kuenzner teaches wherein the steering wheel is determined to be in a hands-off state when the accumulated number of the hands-off switch counter is more than the reference number (Kuenzner: Para. 64, 77, 80; if the driver therefore grips the steering wheel by way of both hands (initially without the intention to override) and the counter torque to be overcome is lowered).
Kuenzner doesn’t explicitly teach then the hands-off state is displayed and warned to the driver.
However Aoi, in the same field of endeavor, teaches then the hands-off state is displayed and warned to the driver (Aoi: Para. 116; if the determination result indicates that the driver is not gripping the steering wheel, the signal output portion performs processing to output a signal for instructing the warning apparatus to perform warning processing, or to output, to the autonomous driving control apparatus, a signal for giving a forcible danger avoidance instruction to the vehicle to force the vehicle to perform danger avoidance).
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have incorporated Aoi’s display of grip determination (Aoi: Para. 116) into Kuenzner’s hands-on detection (Kuenzner: Para. 68) in order to warn the driver improving danger avoidance (Aoi: Para. 116). 
Regarding claim 10, Kuenzner teaches the system for detecting the hands-on or off of the steering wheel of claim 6, wherein the steering wheel is determined to be in a hands-off state when the measured direct hands-on sense value is included in the direct hands-off sense region, regardless of the indirect hands-on sense value (Kuenzner: Para. 18; the first steering wheel contact mode the contact to the steering wheel takes place on two sides of the steering wheel rim, and a two-sided contact of this type can be determined by the hands-on detection device).
Regarding claim 11, Kuenzner teaches the system for detecting the hands-on or off of the steering wheel of claim 6, wherein the steering wheel is determined to be in a hands-off state when the measured indirect hands-on sense is included in the indirect hands-off sense region, regardless of the direct hands-on sense value (Kuenzner: Para. 65; automated lateral guidance is shut down, or deactivated, if the magnitude of the steering torque which is applied by the driver exceeds the threshold value).
Regarding claim 12, Kuenzner teaches a method of detecting a hands-on or off of a steering wheel, the method comprising: detecting, by a first sensor, a direct hands-on sense value depending on a grip area of the steering wheel (Kuenzner: Para. 68; hands-on detection device comprises a first part sensor which is integrated into the left-hand half of the steering wheel rim); detecting, by a second sensor, an indirect hands-on sense value depending on a magnitude of a torque for rotating the steering wheel (Kuenzner: Para. 34; determine that a steering torque which is applied by the driver is greater than, or greater than or equal to, a defined threshold torque).
Kuenzner doesn’t explicitly teach combining, by a controller, the direct and indirect hands-on sense values each detected by the first sensor and the second sensor to each other to determine a hands-on or off state of the steering wheel depending on a combined hands-on sense condition.
However, Kuenzner is deemed to disclose an equivalent teaching. Kuenzner includes an electronic control unit of processor controlled by software program that contains a method for deactivating automated lateral guidance of a vehicle driving system through determining manual steering intervention (Kuenzner: Para. 9, 49-50). The method determines an indication that a manual steering intervention is intended by the driver (Kuenzner: Para. 50) which can be done with a first steering contact mode measuring the contact of two sides of the steering wheel rim (Kuenzner: Para. 18). Then the method includes a deactivation steering torque equal to or greater than a threshold (Kuenzner: Para. 34, 51). Therefore Kuenzner includes an electronic control unit that considers contact on the steering wheel rim by the driver and a measured steering torque of the driver on the steering wheel to determine a hands-on or hands-off vehicle situation. 
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have combine the determination of the first and second sensors to determine if the driver’s hands are on the steering wheel in order to determine the presence of more than one indication that a current or imminent manual steering intervention does not take place inadvertently, but rather is intended by the driver (Kuenzner: Para. 50). 
Regarding claim 13, Kuenzner doesn’t explicitly teach displaying and warning a result of determining the hands-on or off state of the steering wheel.
However Aoi, in the same field of endeavor, teaches displaying and warning a result of determining the hands-on or off state of the steering wheel (Aoi: Para. 116; if the determination result indicates that the driver is not gripping the steering wheel, the signal output portion performs processing to output a signal for instructing the warning apparatus to perform warning processing, or to output, to the autonomous driving control apparatus, a signal for giving a forcible danger avoidance instruction to the vehicle to force the vehicle to perform danger avoidance).
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have incorporated Aoi’s display of grip determination (Aoi: Para. 116) into Kuenzner’s hands-on detection (Kuenzner: Para. 68) in order to warn the driver improving danger avoidance (Aoi: Para. 116). 
Regarding claim 14, Kuenzner teaches the method of detecting the hands-on or off of the steering wheel of claim 12, wherein the controller is configured to set a plurality of direct hands-on sense regions and a direct hands-off sense region separately from each other depending on a magnitude of the direct hands-on sense value (Kuenzner: Para. 27; a first part sensor for the detection of the left hand bearing against the steering wheel, and a second part sensor which is separate from the first part sensor for the detection of the right hand bearing against the steering wheel), wherein the controller is configured to set a plurality of indirect hands-on sense regions and an indirect hands-off sense region separately from each other depending on a magnitude of the indirect hands-on sense value (Kuenzner: Para. 32, 34; a video signal of the camera whether, in the case of the detection of at least one hand bearing against the steering wheel by means of the first sensor, a single hand bears or two hands bear against the steering wheel; determine that a steering torque which is applied by the driver).
Kuenzner doesn’t explicitly teach wherein the controller is configured to detect hands-on sense regions including the direct and indirect hands-on sense values separately from each other when the direct and indirect hands-on sense values are input into the hands-on sense regions.
 However, Kuenzner is deemed to disclose an equivalent teaching. Kuenzner includes an electronic control unit of processor controlled by software program that contains a method for deactivating automated lateral guidance of a vehicle driving system through determining manual steering intervention (Kuenzner: Para. 9, 49-50). The method determines an indication that a manual steering intervention is intended by the driver (Kuenzner: Para. 50) which can be done with a first steering contact mode measuring the contact of two sides of the steering wheel rim (Kuenzner: Para. 18). Then the method includes a deactivation steering torque equal to or greater than a threshold (Kuenzner: Para. 34, 51). Therefore Kuenzner includes an electronic control unit that considers contact on the steering wheel rim by the driver and a measured steering torque of the driver on the steering wheel to determine a hands-on or hands-off vehicle situation.
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have combine the determination of the first and second sensors to determine if the driver’s hands are on the steering wheel in order to determine the presence of more than one indication that a current or imminent manual steering intervention does not take place inadvertently, but rather is intended by the driver (Kuenzner: Para. 50). 
In the following limitations, Kuenzner teaches wherein the controller is configured to determine the grip state of the steering wheel from the hands-on sense condition in which the detected hands-on sense regions are combined to each other (Kuenzner: Para. 9, 18-19; electronic control unit; first steering wheel contact mode preferably corresponds to a contact of the steering wheel by way of two hands), and wherein the controller is configured to output a signal indicating the hands-on or off state of the steering wheel (Kuenzner: Para. 9, 20; electronic control unit; It can be determined via a sensor system on the steering wheel, in particular in the steering wheel rim, whether there has been one contact or two contacts).
Regarding claim 15, Kuenzner doesn’t explicitly teach wherein the steering wheel is determined to be in the hands-on state when the direct hands-on sense value is included in the direct hands-on sense region and the indirect hands-on sense value is included in the indirect hands-on sense region.
However, Kuenzner is deemed to disclose an equivalent teaching. Kuenzner includes an electronic control unit of processor controlled by software program that contains a method for deactivating automated lateral guidance of a vehicle driving system through determining manual steering intervention (Kuenzner: Para. 9, 49-50). The method determines an indication that a manual steering intervention is intended by the driver (Kuenzner: Para. 50) which can be done with a first steering contact mode measuring the contact of two sides of the steering wheel rim (Kuenzner: Para. 18). Then the method includes a deactivation steering torque equal to or greater than a threshold (Kuenzner: Para. 34, 51). Therefore Kuenzner includes an electronic control unit that considers contact on the steering wheel rim by the driver and a measured steering torque of the driver on the steering wheel to determine a hands-on or hands-off vehicle situation.
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have combine the determination of the first and second sensors to determine if the driver’s hands are on the steering wheel in order to determine the presence of more than one indication that a current or imminent manual steering intervention does not take place inadvertently, but rather is intended by the driver (Kuenzner: Para. 50). 
Regarding claim 16, Kuenzner teaches the method of detecting the hands-on or off of the steering wheel of claim 14, wherein the steering wheel is determined to be in the hands-off state when the detected direct hands-on sense value is included in the direct hands-off sense region, regardless of the indirect hands-on sense value (Kuenzner: Para. 18; the first steering wheel contact mode the contact to the steering wheel takes place on two sides of the steering wheel rim, and a two-sided contact of this type can be determined by the hands-on detection device).
Regarding claim 17, Kuenzner teaches the method of detecting the hands-on or off of the steering wheel of claim 14, wherein the steering wheel is determined to be in the hands-off state when the detected indirect hands-on sense is included in the indirect hands-off sense region, regardless of the direct hands-on sense value (Kuenzner: Para. 65; automated lateral guidance is shut down, or deactivated, if the magnitude of the steering torque which is applied by the driver exceeds the threshold value).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663          			/ADAM D TISSOT/                                                                            Primary Examiner, Art Unit 3663